By the Court

Wilson, J.
In the District Court a judgment was recovered in this action in favor of the Plaintiff, on which an execution was issued, and returned satisfied, and thereupon satisfaction was entered in the judgment docket.
At a term of said court, April 8th, 1862, amotion was made by the Appellant’s counsel to vacate and set aside said return and docket entry, and thereupon the following proceedings were had, as appears by the records of the court:
“ At a General Term of the District Court within and for the County of "Washington, in the First Judicial District of the State of Minnesota, begun and held at the Court House, in Stillwater, in said county, on Tuesday, the 8th day of April, A. D., 1862, Hon. S. J. R. McMillan, Judge of the First Judicial District, presiding.
“ Stillwater, April 14th, 1862.
“ Christopher Carli vs Jackman <& Gardner, and Canute Anderson. — This action was brought before the Court upon motion of Plaintiff to correct the records of this Court, and to set aside the return on execution, and was argued by counsel for the parties respectively, and submitted, with leave to Plaintiff to submit brief of authorities.”
*251“ Stillwater, May 18, 1862.
“ Court met, pursuant to adjournment.
“ Hon. S. J. It. McMillan, Judge First District, presiding.
“ Christojiher Carli vs. Jackman & Gardner, and Canute Anderson. — This cause having been brought before the Court and submitted on this 14th day of April, 1862, after argument upon motion of Plaintiff to correct the records of this court and set aside the return upon the execution, and the same having been duly considered by the Court, it was ordered that the motion be denied.”
It does not appear that any further application was made to or action had by the Court relative to said motion.
On the 17th day of June, A. D. 1864, in vacation, the clerk entered in the minutes of the court another order sighed by him to the same effect as the last, denying the motion, and from the last order an appeal was taken.
When the cause was called in this court, a motion was made by counsel for Respondents to dismiss the appeal on several specified grounds, but one of which we deem it necessary here to consider.
The order made and entered at the May term, 1862, we think was sufficient, and no appeal having been taken therefrom, decisive of the motion, the order subsequently entered was unauthorized, and therefore inoperative to revive the Plaintiff’s right of appeal.
Appeal dismissed.